Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 1/10/2022.  Claims 8, 9, and 24 have been canceled.  Claims 1, 2, 16, and 23 have been amended.  Claims 38-40 are added.

Response to Arguments
Applicant’s arguments with respect to the rejections in view of Brennan (US 8,568,551) have been fully considered and are persuasive in view of the amendment specifying the first net-trimmed ply as defining the beveled edge.  However, a new rejection to address this limitation is made in view of Brennan and Fritz et al. (US 2011/0143082). 
Applicant's arguments with regard to the rejections in view of Chen-Keat et al. (US 2015/0106062) filed have been fully considered but they are not persuasive. Applicant Chen-Keat et al. teaches a pyramid arrangement.  However, although this is true, Chen-Keat et al. also teaches an alternate arrangement as claimed wherein the top exposed ply [122] covers all other plies and defines the edge structure, which may be interpreted as beveled (See Figs. 3-4, wherein the plies are not in a pyramid structure but are arranged such that the top ply [122] folds over all over plies to define the beveled edge of the staggered ply stack).  Applicant does not address this and thus has not overcome the previous rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the top ply can cover all the plies underneath while making a beveled edge composite while the top exterior ply is the exact same length and width as the other plies.  It would appear at least the exterior ply covering the other plies would have to be longer than the plies beneath it, and it is unclear how and equal length and width ply could also act as the exterior ply in claim 1, and at the very least, there does not appear to be support for such a composite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, 8, 9, 12-14, 16, 17, 19, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 8,568,551) in view of Fritz et al. (US 2011/0143082).
It is noted a “near net-shape” is interpreted to mean any shape desired in the final part so the final part requires little to no further finishing after assembly.
Regarding Claims 1, 16, Brennan et al. teaches a method for manufacturing a composite structure (See col. 1, lines 19-21) comprising:
trimming plies of composite material to a near net-shape (See col. 6, lines 38-61, teaching pre-trimming plies to conform to a desired target shape in a final part; note this inherently involves determining the staggering, including the angle of any edge as desired, such an angle necessarily being prespecified as a desired result of the process) thereby yielding a plurality of net-trimmed plies, wherein each net-trimmed ply of said plurality of net-trimmed plies comprising an edge (See col. 7, lines 37-46, wherein each layer may be pre-patterned as the first, i.e. by pre-trimming to a desired shape);
assembling a layup comprising said plurality of net-trimmed plies, wherein said assembling said layup comprises staggering said edges of said plurality of net-trimmed plies such that said edges define a staggered edge structure; and pressing said layup to form said staggered edge structure into a bevel (See col. 7, lines 37-40 and col. 8, lines 6-18, wherein the plies are iteratively stacked and then compacted; wherein the layup may be designed to include an edge taper, i.e. a staggered pattern; Examiner submits layup such that is an edge taper means the edges must be staggered to form such an edge taper; further once such an edge taper is compacter, it is reasonably considered a bevel as claimed; note a “bevel” is nothing more than an edge that is not 90 degrees and the compacted edge in Brennan clearly qualifies).
Brennan fails to teach a first exterior ply the covers all the remaining plies.  However, it is well-known among similar tapered composite edges to utilize a cover ply that covers the remaining plies along the tapered edge in order to provide a smooth exterior (See, for example, Fritz et al., Fig. 1 and page 1, paragraph [0004], teaching cover ply [19] over tapered edge of composite).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an exterior ply that covers the taper/bevel of the other plies.  Using such a cover ply is known and would have predictably provided a smooth surface over the tapered edge as may be desired for certain applications.
Regarding Claim 7, Examiner submits any portion of a stack having more plies, such the bottom five plies as in Fig. 6B of Brennan et al.., may be considered a first portion with more plies than another arbitrarily defined portion, such as the top two plies in Brennan et al.
Regarding Claims 12-14, Brennan et al. teaches his method using a pre-patterned layup kit is suitable for making composite layups including edge tapers and step down edge tapers (See col. 8, lines 6-17).  Brennan et al. is silent on the shape and relative length and width of the plies, but it would have been apparent known layups with an edge taper could have predictably been formed as a pre-patterned kit as taught in Brennan et al. and rectangular plies with equal are well-known and standard in the art for many applications (See, for example, Fritz et al., Fig. 2, showing equal edge rectangular plies), and thus it would have been obvious to a person having ordinary skill in the art to form composites with such plies.  Using similarly sized plies is a design choice that would dictate the final part shape as desired.  However, changes in size and shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant. In re  Dailey, 357 F.2d 669 (CCPA 1966);  also see In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (holding where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding Claim 17, Brennan et al. the edges of the plies are parallel (See Fig. 6B).
Regarding Claim 19, Brennan et al. teaches consecutive plies may have varying fiber orientation (See col. 10, lines 6-11, and note unidirectional, crossply and angleply are well-known to be fiber orientations).
Regarding Claims 38-40, Examiner submits the specific angle of any edge taper/bevel is a design choice well-within the skill of a person having ordinary skill in the art, such as to correspond to a desired corner area in a composite, absent an evidence the specific bevel angle offers an unexpected advantages.


Claim 1-7, 11, 12-14, 16-19, 22, 23, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Keat et al. (US 2015/0106062) in view of McKague et al. (US 5,954,898).
Regarding Claim 1-5, 11, 16, 18, 22 and 23, Chen-Keat et al. teaches a method for manufacturing a composite structure (See Abstract) comprising:
assembling a layup comprising said plurality plies formed into their final shape (See page 1, paragraph [0005], wherein the shape of plies, i.e. the ply boundary, is pre-determined by CAD; note Chet-Keat et al. clearly teaches an edge with an angle, see Fig. 4., and the entire purpose of the process is to form a desired structure and thus any angle, i.e. bevel, formed is clearly pre-determined, i.e. prespecified, by the CAD process), wherein said assembling said layup comprises staggering said edges of said plurality of plies such that said edges define a staggered edge structure (See page 3, paragraph [0032] and Figs. 3-4, wherein the plies a sequentially arranged, i.e. positioned, to define a layup staggered edge wherein the top and bottom plies extend beyond the middle plies as shown in Figs. 3 and 4; and note any plies arranged to form a staggered edge are “staggered” and the top exterior ply [122] extends more than all other plies and thus is a first exterior ply as claimed that folds over all other plies wherein the bottom ply is a second exterior ply).
Chen-Keat et al. is directed to a process of individually mapping the shape of individual plies so as to lay them into a layup having a desired shape for the final part. Since Chen-Keat et al. is more concerned with the design aspect than the actual physical processes of forming and assembling the composite, Chen-Keat et al. is silent as to how the plies having the specified boundaries are created, and what processes occur on said plies after they are arranged.  However, it would have been standard to achieve the initial ply shape by cutting and then press the formed layup to for the final product since this is standard in the art and well-known in similar process. McKague et al. teaches a method of forming a composite part similar to that envisioned in Chen-Keat et al. using CAD wherein the individual plies are pre-cut to their desired shape from a laminate sheet, i.e. bulk supply, prior to arranging in order to avoid subsequent processing (See col. 5, lines 31-35, col. 8, lines 16-60, and Fig. 8) and then pressing said layup to form the final part (See col. 5, lines 35-52, wherein the cut plies are arranged in a desired sequence and then pressed such as with plates, i.e. a first and a second die, such as is standard to debulk the layer).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form the staggered edge structure in Chen-Keat et al. shown in Fig. 4 by initially cutting the plies from a bulk source to form the plies having the desired boundary, and then press the layup, such as between two plates/dies, because doing so would have predictably been a suitable method to form the required ply shapes into a suitable debulked composite product.  Examiner submits the staggered edge shown in Fig. 4 of Chet-Keat et al. would have been expected to have this form after debulking, thus being a bevel, i.e. a non-straight or angled edge.
Regarding Claim 6, Chet-Keat et al. teaches the plies having an edge that meet at a corner with another staggered edge (See Fig. 1, wherein the top side in composite [100] and the left side are both staggered edge defining a corner wherein the taper of edge is a bevel).
Regarding Claim 7, Examiner submits any portion of a stack having more plies, such the bottom five plies as in Fig. 4 of Chet-Keat et al., may be considered a first portion with more plies than another arbitrarily defined portion, such as the top two plies in Chet-Keat et al.
Regarding Claims 12-14, Chet-Keat et al. and McKague et al. fail to specifically teach all rectangular plies although McKague et al. certainly appear to teach rectangular plies in the figures.  However, it is clear the plies may have any desired shaped desired including rectangles with ply drops and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to form a staggered layup with all similarly sized rectangular plies in order to form ab opposed beveled edge part having a generally rectangular shape as may be desired for certain applications.  Note changes in size and shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966); also see In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (holding where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding Claim 17, Chen-Keat et al. illustrates substantially parallel edges (See Fig. 1).
Regarding Claim 19, Examiner takes official notice (See MPEP 2144.03) that altering the fiber orientation (e.g. 0, 45, -45, 90) of adjacent plies in a composite layup is a standard practice to create increased strength in multiple directions, and it would have been obvious to do so in any composite layup, including in Chet-Keat et al., to provide this advantage of multidirectional strength.  Further, note some evidence is provided for this technique in Brennan et al. as cited above and additional support can be provided if requested.
Regarding Claims 38-40, Examiner submits the specific angle of any edge taper/bevel is a design choice well-within the skill of a person having ordinary skill in the art, such as to correspond to a desired corner area in a composite, absent an evidence the specific bevel angle offers unexpected advantages relative to other bevel angles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746